 DISTRICT NO. 10, MACHINISTSDistrict No. 10 of the International Association ofMachinists and Aerospace Workers, AFL-CIOand Pabst Brewing Company and CarpentersDistrict Council of Milwaukee County and Vi-cinity of the United Brotherhood of Carpentersand Joiners of America, AFL-CIO. Case 30-CD-88June 24, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND TRUESDALEUpon a charge filed on March 26, 1980, by PabstBrewing Company, herein called Pabst or the Em-ployer, and duly served on District No. 10 of theInternational Association of Machinists and Aero-space Workers, AFL-CIO, herein called the Ma-chinists or Respondent, the General Counsel of theNational Labor Relations Board, by the RegionalDirector for Region 30, issued a complaint andnotice of hearing on March 31, 1980, alleging thatRespondent has engaged in and is engaging inunfair labor practices affecting commerce withinthe meaning of Sections 8(b)(4Xii)(D) and 2(6) and(7) of the National Labor Relations Act, as amend-ed. With respect to the unfair labor practices, thecomplaint alleges in substance that Respondent vio-lated the Act by threatening to strike the Employerwhen and if the Employer assigned work to em-ployees represented by Carpenters District Councilof Milwaukee County and Vicinity of the Brother-hood of Carpenters and Joiners of America, AFL-CIO, herein called the Millwrights, in accordancewith the Board's Decision and Determination ofDispute in a 10(k) proceeding.' In its answer datedApril 2, 1980, Respondent denied the commissionof any unfair labor practices.On April 15, 1980, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment, submitting that Respondent,in its answer, raises no issues which were not pre-viously considered and decided by the Board in the10(k) proceeding, and that Respondent is precludedfrom relitigating these matters. On April 21, 1980,the Board issued an order transferring the proceed-ing to the Board and a Notice To Show Causewhy the General Counsel's Motion for SummaryJudgment should not be granted. On April 21,1980, Respondent filed an opposition to the Motionfor Summary Judgment.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-I Carpenters District Council of Milwaukee County and Vicinity of theUnited Brotherhood of Carpenters and Joiners of America. AFL-CIO (PabstBrewing Company), 247 NLRB No. 189 (1980).250 NLRB No. 3tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, in-cluding the record in the 10(k) proceeding and theBoard's Decision and Determination of Disputetherein, the Board makes the following:Ruling on the Motion for Summary JudgmentPursuant to Section 10(k) of the Act, following acharge filed on September 11, 1979, in Case 30-CD-85 by Pabst alleging that the Millwrights vio-lated Section 8(b)(4)(ii)(D) of the Act, a hearingwas held on October 2, 1979. On February 25,1980, the Board issued a Decision and Determina-tion of Dispute reported at 247 NLRB No. 189finding that there was reasonable cause to believethat Section 8(b)(4)(ii)(D) had been violated by theMillwrights, and that there was no agreed-uponmethod for the voluntary settlement of the disputeto which all parties were bound. Concluding,therefore, that it was not precluded from making adetermination of the merits of the dispute withinthe meaning of Sections 8(b)(4)(ii)(D) and 10(k) ofthe Act, the Board decided that the employees ofPabst who were represented by the Millwrightswere entitled to perform the work in dispute,rather than employees represented by Respondent.In its answer to the complaint, Respondentadmits that on or about March 26, 1980, by itsagent Lesch, Respondent noted its disagreementwith the Board's determination and threatened tostrike the Employer when and if the disputed workwas assigned to the millwrights, and that an objectof the threat to strike was to force or require Pabstto assign the work in dispute to employees repre-sented by Respondent. Respondent contends, how-ever, that the dispute was erroneously decided, anddenies that it has engaged in conduct violative ofSection 8(b)(4)(ii)(D) of the Act.The issues raised by Respondent have previouslybeen litigated, and there is no issue which is prop-erly litigable in this proceeding.2As all materialissues are admitted by Respondent's answer to thecomplaint,3or have been decided previously bythe Board, there are no matters requiring a hearing.I Local 40 International Brotherhood of Electrical Workers. AFL-CIO(F & B/Ceco of California. Inc., et al.), 205 NLRB 730 (1973),s In its answer, Respondent denies that the 1960 jurisdictional agree-ment among the parties herein "provided for the assignment of the workin dispute in this case." However, the complaint does not allege that thisis the case, but only alleges that the agreement provided for the assign-ment of "certain work to employees represented by the Respondent andthe assignment of certain other work to employees represented by Mill-wrights." Further, in its decision in the 10(k) proceeding, the Boardfound, in agreement with Respondent's "denial," that the 1960 agreementis silent on automatic depalletizers 247 NLRB No. 189. Thus, Respond-ent's "denial" raises no issues of fact or law.59 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccordingly, the General Counsel's Motion forSummary Judgment is granted.FINDINGS OF FACT1. THE BUSINESS OF THE EMPLOYERPabst Brewing Company is a Delaware corpora-tion engaged in brewing beer and other malt bever-ages at its facility located in Milwaukee, Wisconsin.During the past calendar year, a representativeperiod, Pabst received gross revenues in excess of$500,000 in the course and conduct of its business,and, during the same period of time, it sold andshipped goods and materials valued in excess of$50,000 directly to points located outside the Stateof Wisconsin. Accordingly, we find that Pabst isengaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act, and that it will effectu-ate the purposes of the Act to assert jurisdictionherein.II. THE LABOR ORGANIZATIONS INVOLVEDDistrict No. 10 of the International Associationof Machinists and Aerospace Workers, AFL-CIO,and Carpenters District Council of MilwaukeeCounty and Vicinity of the United Brotherhood ofCarpenters and Joiners of America, AFL-CIO, arelabor organizations within the meaning of Section2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. Background and Facts of the DisputeFor at least the past 20 years, Pabst has recog-nized and bargained with the Machinists. Duringsuch period, Pabst and the Machinists have enteredinto a series of collective-bargaining agreements,the most recent of which is, by its terms, effectivefrom August 5, 1978, to August 1, 1981.For at least the past 20 years, Pabst has recog-nized and bargained with the Millwrights. Duringsuch period, Pabst and the Millwrights have en-tered into a series of collective-bargaining agree-ments, the most recent of which is, by its terms, ef-fective from October 1, 1978, to September 30,1981.In 1960, Pabst, Respondent, and the Millwrightsentered into an agreement, amended at varioustimes, which provided for the assignment of certainwork to employees represented by the Machinistsand the assignment of certain other work to em-ployees represented by the Millwrights.Commencing in or around 1965, Pabst installed,in its Milwaukee facility, equipment known as theAlvey Series 400 Automatic Depalletizers, the op-erating cylinders of which were hydraulically oper-ated. Between 1976 and 1977, the cylinders werechanged to pneumatic drive. Subsequently, a dis-pute arose between the Millwrights and the Ma-chinists over certain work, more specifically: theinstallation and maintenance of the Alvey Series400 Automatic Depalletizer pneumatic case stopunit, but excluding the repair of the pneumatic cyl-inder or machining of component parts.In or around early 1979, Pabst assigned the workto employees represented by the Millwrights. Onor about April 30, 1979, the Machinists grieved theassignment. On June 28, 1979, Pabst denied theMachinists grievance which protested the assign-ment. The Machinists subsequently made a demandfor arbitration under the collective-bargainingagreement. On September 10, 1979, the Millwrightsthreatened to strike if the work assignment waschanged. On September 11, 1979, Pabst filed acharge in Case 30-CD-85, alleging that the Mill-wrights had violated Section 8(b)(4)(ii)(D) of theAct. Pursuant to applicable provisions of the Act, anotice of a 10(k) hearing was issued on September14, 1979, and the hearing was held on October 2,1979.B. Determination of DisputeOn February 25, 1980, the Board issued its Deci-sion and Determination of Dispute in Case 30-CD-85 (reported at 247 NLRB No. 189,) assigning thework of installation and maintenance of the AlveySeries 400 Automatic Depalletizer pneumatic casestop unit, excluding the repair of the pneumaticcylinder and the machining of component parts, atPabst's operation in Milwaukee, Wisconsin, to mill-wrights employed by Pabst who are represented byCarpenters District Council of Milwaukee Countyand Vicinity of the United Brotherhood of Carpen-ters and Joiners of America, AFL-CIO. On orabout March 5, 1980, an Order issued approvingPabst's requested withdrawal of the charge againstthe Millwrights in Case 30-CD-85.C. Respondent's Action Subsequent to the AwardOn or about March 26, 1980, by its agent Lesch,Respondent noted its disagreement with theBoard's determination, and threatened to strike theEmployer when and if the disputed work was as-signed to employees represented by the Mill-wrights.On the basis of the foregoing, and the entirerecord in this proceeding, we find, as describedabove, that Respondent's conduct in seeking toforce or require the assignment of the work in dis-pute to employees represented by it, rather than toemployees represented by the Millwrights as pro-vided in the Board's aforementioned Decision and60 DISTRICT NO. 10, MACHINISTSDetermination of Dispute in the 10(k) proceeding,violated Section 8(b)(4)(ii)(D) of the Act.4IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(b)(4)(ii)(D) of the Act, weshall order that it cease and desist therefrom, andtake certain affirmative action designed to effectu-ate the purposes of the Act.The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. District No. 10 of the International Associ-ation of Machinists and Aerospace Workers, AFL-CIO, and Carpenters District Council of Milwau-kee County and Vicinity of the United Brother-hood of Carpenters and Joiners of America, AFL-CIO, are labor organizations within the meaning ofSection 2(5) of the Act.2. Pabst Brewing Company is an employer en-gaged in commerce within the meaning of Section2(2), (6), and (7) of the Act.3. By attempting to force or require Pabst Brew-ing Company to assign the work of installation andmaintenance of the Alvey Series 400 AutomaticDepalletizer pneumatic case stop unit, excludingthe repair of the pneumatic cylinder and the ma-chining of component parts, at Pabst's operation inMilwaukee, Wisconsin, to employees representedby District No. 10 of the International Associationof Machinists and Aerospace Workers, AFL-CIO,rather than to employees represented by Carpen-ters District Council of Milwaukee County and Vi-cinity of the United Brotherhood of Carpenters andJoiners of America, AFL-CIO, as provided in theBoard's Decision and Determination of Dispute inCase 30-CD-85 (reported at 247 NLRB No. 189),Respondent has engaged in unfair labor practicesI Local 40. International Brotherhood of Electrical Workers, AFL-CIO(F d B/Ceco of California, Inc., et al.l, supra, District 12. United MineWorkers of America, and Local 2117, United Mine Workers of America(Codell Construction Company, Incorporated), 238 NLRB 1691 (1978).within the meaning of Section 8(b)(4)(ii)(D) of theAct.4. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,District No. 10 of the International Association ofMachinists and Aerospace Workers, AFL-CIO,Milwaukee, Wisconsin, its officers, agents, and rep-resentatives, shall:1. Cease and desist from threatening, coercing,or restraining Pabst Brewing Company, or anyother person engaged in commerce or an industryaffecting commerce, where an object thereof is toforce or require Pabst Brewing Company to assignthe work of the installation and maintenance of theAlvey Series 400 Automatic Depalletizer pneumat-ic case stop unit, excluding the repair of the pneu-matic cylinder and the machining of componentparts, at Pabst's operation in Milwaukee, Wiscon-sin, to employees represented by Respondent,rather than to employees represented by Carpen-ters District Council of Milwaukee County and Vi-cinity of the United Brotherhood of Carpenters andJoiners of America, AFL-CIO, as provided in theDecision and Determination of Dispute isssued bythe National Labor Relations Board in Case 30-CD-85, on February 25, 1980 (reported at 247NLRB No. 189).2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Post at its business office and meeting hallscopies of the attached notice marked "Appendix."sCopies of said notice, on forms provided by theRegional Director for Region 30, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to members are customarilyposted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered,defaced, or covered by any other material.(b) Furnish the Regional Director for Region 30signed copies of such notices for posting by PabstIn the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgement of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board "61 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBrewing Company, if willing, in places where no-tices to employees are customarily posted.(c) Notify the Regional Director for Region 30,in writing, within 20 days from the date of thisOrder, what steps Respondent has taken to complyherewith.APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten, coerce, or restrainPabst Brewing Company, or any other personengaged in commerce or an industry affectingcommerce, where an object thereof is to forceor require Pabst Brewing Company to assignthe work of the installation and maintenanceof the Alvey Series 400 Automatic Depalle-tizer pneumatic case stop unit, excluding therepair of the pneumatic cylinder and the ma-chining of component parts, at Pabst's oper-ation in Milwaukee, Wisconsin, to employeesrepresented by us, rather than to employeesrepresented by Carpenters District Council ofMilwaukee County and Vicinity of the UnitedBrotherhood of Carpenters and Joiners ofAmerica, AFL-CIO, as provided in the Deci-sion and Determination of Dispute issued bythe National Labor Relations Board in Case30-CD-85 on February 25, 1980.DISTRICT No. 10 OF THE INTERNA-TIONAL ASSOCIATION OF MACHINISTSAND AEROSPACE WORKERS, AFL-CIO62